UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q xQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE QUARTERLY PERIOD ENDED MARCH 27, 2011 OR oTRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from …………… to …………… Commission file number 000-03922 PATRICK INDUSTRIES, INC. (Exact name of registrant as specified in its charter) INDIANA 35-1057796 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) , P.O. Box 638, ELKHART, IN (Address of principal executive offices) (ZIP Code) (574)294-7511 (Registrant’s telephone number, including area code) (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes xNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes oNoo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer oAccelerated filer oNon-accelerated filer oSmaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). YesoNo x As of April 29, 2011, there were 9,585,189 shares of the registrant’s common stock outstanding. PATRICK INDUSTRIES, INC. TABLE OF CONTENTS PART I.FINANCIAL INFORMATION Page No. ITEM 1.FINANCIAL STATEMENTS Condensed Consolidated Statements of Financial Position March 27, 2011 (Unaudited) and December 31, 2010 3 Condensed Consolidated Statements of Operations (Unaudited) First Quarter Ended March 27, 2011 and March 28, 2010 4 Condensed Consolidated Statements of Cash Flows (Unaudited) Three Months Ended March 27, 2011 and March 28, 2010 5 Notes to Condensed Consolidated Financial Statements (Unaudited) 6-14 ITEM 2.MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS 14-25 ITEM 3.QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK 25 ITEM 4.CONTROLS AND PROCEDURES 25 PART II:OTHER INFORMATION ITEM 1A.RISK FACTORS 25 ITEM 6.EXHIBITS 25 SIGNATURES 26 Exhibit Index: Exhibit 31.1 - Certifications of Chief Executive Officer 27 Exhibit 31.2 - Certifications of Chief Financial Officer 28 Exhibit 32 -Certifications Pursuant to Section 906 29 2 Table of contents PART I:FINANCIAL INFORMATION ITEM 1.FINANCIAL STATEMENTS PATRICK INDUSTRIES, INC. CONDENSED CONSOLIDATED STATEMENTS OF FINANCIAL POSITION As of (thousands) (Unaudited) March 27, 2011 December 31, 2010 ASSETS Current Assets Cash and cash equivalents $ $ Trade receivables, net Inventories Prepaid expenses and other Total current assets Property, Plant and Equipment Less accumulated depreciation Net property, plant and equipment, at cost Goodwill Intangible assets, net of accumulated amortization (2011: $1,089; 2010: $917) Deferred financing costs, net of accumulated amortization (2011: $0; 2010: $3,720) Other non-current assets TOTAL ASSETS $ $ LIABILITIES AND SHAREHOLDERS’ EQUITY Current Liabilities Current maturities of long-term debt $ - $ Short-term borrowings - Accounts payable Accrued liabilities Total current liabilities Long-term debt, less current maturities - Deferred compensation and other Deferred tax liabilities TOTAL LIABILITIES SHAREHOLDERS’ EQUITY Common stock Accumulated other comprehensive loss ) ) Additional paid-in capital Accumulated deficit ) ) TOTAL SHAREHOLDERS’ EQUITY TOTAL LIABILITIES AND SHAREHOLDERS’ EQUITY $ $ See accompanying Notes to Condensed Consolidated Financial Statements. 3 Table of contents PATRICK INDUSTRIES, INC. CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited) (thousands except per share data) First QuarterEnded March 27, March 28, NET SALES $ $ Cost of goods sold Gross profit Operating expenses: Warehouse and delivery Selling, general and administrative Amortization of intangible assets Gain on sale of fixed assets ) ) Total operating expenses OPERATING INCOME Stock warrants revaluation Interest expense, net Income (loss) before income taxes ) Income taxes - - NET INCOME (LOSS) $ ) $ BASIC NET INCOME (LOSS) PER COMMON SHARE $ ) $ DILUTED NET INCOME (LOSS) PER COMMON SHARE $ ) $ Weighted average shares outstanding - Basic - Diluted See accompanying Notes to Condensed Consolidated Financial Statements. 4 Table of contents PATRICK INDUSTRIES, INC. CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) Three Months Ended (thousands) March 27, 2011 March 28, 2010 CASH FLOWS FROM OPERATING ACTIVITIES Net income (loss) $ ) $ Adjustments to reconcile net income (loss) to net cash provided by (used in) operating activities: Depreciation Amortization of intangible assets Stock-based compensation expense 73 27 Deferred compensation expense 58 64 Gain on sale of fixed assets ) ) Stock warrants revaluation Decrease in cash surrender value of life insurance 45 45 Deferred financing amortization Interest paid-in-kind Amortization of loss on interest rate swap agreements 79 Change in fair value of derivative financial instruments ) 76 Change in operating assets and liabilities, net of the effects of acquisitions: Trade receivables ) ) Inventories ) ) Prepaid expenses and other Accounts payable and accrued liabilities Payments on deferred compensation obligations ) ) Net cash provided by (used in) operating activities ) CASH FLOWS FROM INVESTING ACTIVITIES Capital expenditures ) ) Proceeds from sale of property, equipment and facility 24 Acquisitions - ) Insurance premiums paid (7
